UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1232


DAISY BROWN,

                Petitioner,

          v.


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS; WEST
VIRGINIA COAL WORKERS’ PNEUMOCONIOSIS FUND; MACK COAL COMPANY,
INCORPORATED,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-0308-BLA)


Submitted:   September 15, 2008              Decided:   January 26, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition granted; reversed and remanded by unpublished per curiam
opinion.


S. F. Raymond Smith, JULIET RUNDLE & ASSOCIATES, Pineville, West
Virginia, for Petitioner.    Christopher M. Hunter, JACKSON KELLY
PLLC, Charleston, West Virginia, for Respondents West Virginia Coal
Workers’ Pneumoconiosis Fund and Mack Coal Company, Incorporated.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daisy Brown seeks review of the Benefits Review Board’s

decision and order reversing the administrative law judge’s award

of survivor’s black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000). Our review of the record discloses that Mr. Brown received

an award of black lung benefits during his lifetime.                    He was

admitted   to    hospice      care   with   a   terminal     diagnosis      of

pneumoconiosis and the death certificate stated that his death was

caused by “chronic obstructive pulmonary disease due to or as a

consequence of black lung disease.”         We find that the decision of

the administrative law judge is based upon substantial evidence and

is without reversible error.         Accordingly, we grant the petition

for review, reverse the decision of the Board, and remand for the

award of survivor’s benefits to Mrs. Brown.         Brown v. Dir., Office

of Workers’ Comp. Programs, No. 07-0308-BLA (B.R.B. Dec. 31, 2007).

We   dispense   with   oral   argument    because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                        PETITION GRANTED;
                                                    REVERSED AND REMANDED




                                      2